        Case 2:18-cv-00123-BSM Document 119 Filed 07/16/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                               DELTA DIVISION

FLOYD JOHNSON,                                                                  PLAINTIFF
ADC #077727

v.                          CASE NO. 2:18-CV-00123 BSM

MICHAEL MELLOW, et al.                                                      DEFENDANTS

                                          ORDER

       Floyd Johnson’s objections and notices [Doc. Nos. 109, 114, 118] are illegible. He

has had well over a month to submit typed objections and was warned that he would not be

given another extension to have his objections typed. Accordingly, the recommended

disposition is ripe.

       After de novo review of the record, United States Magistrate Judge Patricia S. Harris’s

partial recommended disposition [Doc. No. 108] is adopted, the motion for summary

judgment [Doc. No. 92] is granted, and this case is dismissed without prejudice.

       IT IS SO ORDERED this 16th day of July, 2020.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
